Citation Nr: 1439198	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include major depressive disorder and/or posttraumatic stress disorder with associated sleep impairment (a psychiatric disorder).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to November 1957 and from February 1958 to July 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2012, the Veteran's attorney withdrew his hearing request.  In December 2012, the Board remanded the above issues for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a psychiatric disorder, in a May 2014 private psychiatric evaluation the examiner both diagnosed the Veteran with posttraumatic stress disorder (PTSD) and attributed it to his "service in the military related to his service in the sea rescue as a first responder to a downed commercial plane."  Moreover, the Veteran's representative in a July 2014 letter notified the Board that the commercial plane crash rescue cited to by the above examiner took place while the appellant was serving on LST 758 from November 1954 to April 1956.  Furthermore, the Veteran's representative requested that VA attempt to verify this commercial plane crash and the rescue.

A review of the record reveals that this is the first time that the Veteran has reported that his psychiatric disorder was due to his having participated in a rescue of a commercial plane crash while serving on LST 758 from November 1954 to April 1956.  Therefore, while the Board regrets the addition delay, it nonetheless finds that another remand to attempt to verify this stressor is required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.304 (2014).

While the appeal is in remand status any outstanding medical records of the Veteran, including his post-April 2012 treatment records from the Muskogee VA Medical Center and his post-October 2013 treatment records from the Oklahoma City VA Medical Center should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Given the May 2014 private psychiatric evaluation as well as the above development, the Board finds that while the appeal is in remand status the Veteran should be afforded another VA examination to obtain a medical opinion as to the diagnosis and etiology of his psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of service connection for erectile dysfunction, the Board finds this claim inextricably intertwined with the above psychiatric disorder claim.  Thereafter, the Board finds that adjudication of the erectile dysfunction claim must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service stressors and any continued psychiatric problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Attempt to corroborate from all appropriate sources the Veteran's claim that while serving on LST 758 from November 1954 to April 1956 the ship participated in a commercial plane crash rescue.  All attempts to verify this stressor should be fully documented in the record.

3.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding relevant private treatment. 

4.  Physically or electronically associated with the claims file all of the Veteran's post-April 2012 treatment records from the Muskogee VA Medical Center and his post-October 2013 treatment records from the Oklahoma City VA Medical Center.

5.  Schedule the Veteran for an examination to determine the diagnoses and origins of any psychiatric disability found to be present.  A diagnosis of PTSD must be ruled in or excluded.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current psychiatric disorders?

(b)  As to each psychiatric disability diagnosed, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by service, including, the commercial plane crash rescue?

(c)  As to any psychosis, is it at least as likely as not that it developed during service or became manifest within the first post-service year?

In providing the requested opinions as to the diagnosis of all of the Veteran's current psychiatric disorders, the examiner should specifically state whether he meets the diagnostic criteria for a diagnosis of PTSD as well as a major depressive disorder.

In providing the requested opinions as to the diagnosis and origins of his psychiatric disorders, the examiner should take into account the fact that the Veteran is competent to report on what he can feel even when not documented in his medical records.

In providing the requested opinions as to the diagnosis and origins of his psychiatric disorders, the examiner should specifically comment on the findings and conclusions reached by the May 2014 private psychiatric examiner.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the November 2013 supplemental statement of the case including the May 2014 private psychiatric evaluation.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

